BY ORDER OF THE COURT:

ORDER ON MOTION TO WITHDRAW

Dennis Bellieourt has appealed an order designating him a sexual predator. The public defender was appointed to represent him on appeal and has moved to withdraw on the basis that the sexual predator designation is civil in nature. Bellic-ourt, therefore, does not have a constitutional right to counsel on appeal. See, e.g., Collie v. State, 710 So.2d 1000 (Fla. 2d DCA) (holding that sexual predator proceedings in trial court were not criminal or quasi-criminal in nature and that the appellant had no constitutional right to counsel), review denied, 722 So.2d 192 (Fla.), cert. denied, — U.S. -, 119 S.Ct. 624, 142 L.Ed.2d 563 (1998). We agree and grant the public defender’s motion to withdraw. The public defender shall forward its copy of the record to Bellieourt within 10 days and Bellieourt shall file his initial brief pro se or through alternate counsel within 30 days.
BLUE, A.C.J., and FULMER and DAVIS, JJ., Concur.